
	

113 HR 3066 IH: No Special Deal for D.C. Insiders Act of 2013
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3066
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2013
			Mr. Cotton introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to prohibit a government subsidy or contribution for the premiums of a health
		  plan by a Member of Congress or Members’ staff or congressional leadership or
		  committee staff.
	
	
		1.Short titleThis Act may be cited as the
			 No Special Deal for D.C. Insiders Act
			 of 2013.
		2.No
			 governmental health insurance premium subsidy or contribution for Members of
			 Congress and for congressional Members’ staff, leadership staff, and committee
			 staffSection 1312(d)(3)(D) of
			 the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is
			 amended—
			(1)in clause
			 (ii)(II), by inserting before the period at the end the following: , and
			 includes employees in a leadership office of the House of Representatives or a
			 leadership office of the Senate (consisting of the offices of the President pro
			 Tempore, Majority and Minority Leaders, Majority and Minority Whips,
			 Conferences of the Majority and of the Minority, and Majority and Minority
			 Policy Committees of the Senate) and employees of any committee of
			 Congress;
			(2)by redesignating
			 clause (ii) as clause (iv); and
			(3)by inserting after
			 clause (i) the following new clauses:
				
					(ii)No premium
				subsidy or contribution for members of congressNotwithstanding
				any other provision of law, no Federal funds shall be expended to pay or
				contribute to any portion of the premium for a health plan purchased by a
				Member of Congress pursuant to clause (i).
					(iii)No premium
				subsidy or contribution for congressional staffNotwithstanding
				any other provision of law, no Federal funds shall be expended to pay or
				contribute to any portion of the premium for a health plan purchased by
				congressional
				staff.
					.
			
